OPINION — AG — THE OKLAHOMA EMPLOYMENT SECURITY COMMISSION, THAT THE AMENDMENT OF 40 O.S.H. 213(B), 40 O.S.H. 213(E) AS THERETOFORE AMENDED, PROVIDED FOR IN SECT. 1 OF HOUSE BILL NO. 694 OF THE 27TH LEG., AND THE AMENDMENT OF SUBSECT. E OF 40 O.S.H. 214(E) AS THERETOFORE AMENDED, PROVIDED IN SECT. 2 OF THE 1959 ACT, ARE APPLICABLE WITH RESPECT TO ANY WEEK OF UNEMPLOYMENT DURING THE BENEFIT YEAR OF ANY INDIVIDUAL WHOSE BENEFIT YEAR COMMENCED OR COMMENCES, OR ON AFTER JULY 1, 1959, INCLUDING SUCH WEEKS DURING THE BENEFIT YEAR OF ANY INDIVIDUAL WHOSE BENEFIT YEAR COMMENCED AFTER JUNE 30, 1959, BUT PRIOR TO JULY 18, 1959 CITE: ARTICLE II, SECTION 7 (JAMES C. HARKIN)